Exhibit 10.1

 

--------------------------------------------------------------------------------

BILL OF SALE AND ASSIGNMENT AGREEMENT

DATED AS OF AUGUST 7, 2007

BETWEEN

COOPERSURGICAL, INC.

AND ATRICURE, INC.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 1.

   Defined Terms.    1

Section 2.

   Sale and Delivery of Assets.    1

Section 3.

   Instruments of Conveyance and Transfer, etc.    4

Section 4.

   Excluded Assets.    4

Section 5.

   Assumed Liabilities.    4

Section 6.

   Trademark License.    5

Section 7.

   Warranty and Replacement Service.    8

Section 8.

   Manufacturing Equipment.    9

Section 9.

   Damage and Insurance.    10

Section 10.

   Purchase Price.    10

Section 11.

   Non Compete    11

Section 12.

   Access; Manufacturing Know-How.    11

Section 13.

   Representations, Warranties and Covenants of Cooper.    12

Section 14.

   Representation and Warranties of AtriCure.    14

Section 15.

   Indemnification.    15

Section 16.

   Taking of Necessary Action; Further Assurances.    18

Section 17.

   Confidentiality.    18

Section 18.

   Complaints and Recalls.    20

Section 19.

   Notices.    20

Section 20.

   Governing Law; Waiver of Jury Trial.    21

Section 21.

   Counterparts; Facsimile and Electronic Signatures.    22

Section 22.

   Successors and Assigns.    22

Section 23.

   Amendment, Waiver; Breach.    22

Section 24.

   Construction.    23

 

2



--------------------------------------------------------------------------------

BILL OF SALE AND ASSIGNMENT AGREEMENT dated as of August 7, 2007 (this
“AGREEMENT”), between COOPERSURGICAL, INC., a Delaware corporation (“Cooper”),
and ATRICURE, INC., a Delaware corporation (“AtriCure”).

Cooper owns the Frigitronics® CCS-200 product line (the “PRODUCT LINE”) for use
in cardiovascular cryosurgery consisting of the CCS-200 cardiovascular
cryosurgery unit item P3050 (the “CONSOLE”) and CCS-200 cardiovascular probes
(the “PROBES” and, together with the CONSOLE, the “PRODUCTS”) and other assets
related to the PRODUCTS. The development, manufacture, sales and distribution of
the PRODUCTS is referred to herein as the “BUSINESS.” AtriCure wishes to acquire
and Cooper wishes to sell and assign to AtriCure all of Cooper’s right, title
and interest in and to the PRODUCT LINE (the “SALE”).

Pursuant to the terms of this Agreement, Cooper will continue to manufacture,
supply and deliver the PRODUCTS to AtriCure (the “MANUFACTURING SERVICES”) for a
period of time, and subsequent thereto Cooper will deliver to AtriCure remaining
inventory and machinery and equipment as provided in this Agreement.

ACCORDINGLY, in consideration of the mutual covenants and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

Section 1. Defined Terms.

Certain capitalized terms used in this Agreement are defined on Annex I attached
hereto.

Section 2. Sale and Delivery of Assets.

(a) On the terms and subject to the conditions contained in this Agreement,
Cooper hereby sells, transfers, conveys and irrevocably assigns to AtriCure,
free and clear of all Encumbrances, and AtriCure hereby purchases and acquires
from Cooper, all of Cooper’s right, title and interest in, to and under the
following assets, properties, interests in properties and rights of Cooper,
whether tangible or intangible, which are solely related to the Product Line, as
the same exists on the date hereof (each of the following to constitute a
“PURCHASED ASSET”):

(i) the PRODUCTS listed on Schedule A of this Agreement;

(ii) all manufacturing, production, maintenance, packaging and/or testing
machinery and equipment, tools, dies, jigs, patterns, gauges (together with all
spare and maintenance parts) solely used in or solely relating to the
manufacture of the PRODUCTS, including those listed on Schedule B of this
Agreement (collectively, “MACHINERY AND EQUIPMENT”);



--------------------------------------------------------------------------------

(iii) all inventory, raw materials, components, work-in-progress, spare parts,
packaging materials and stores and supplies relating solely to the PRODUCT LINE,
including those listed on Schedule C of this Agreement (collectively, the
“INVENTORY”);

(iv) Intentionally Deleted.

(v) the books, records and files (including computer files and electronic media)
correspondence, supplies and customer and account records and information, sales
records and instruction and service manuals and bulletins, and blue prints,
drawings and other technical papers and specifications, records and files
exclusively concerning the PRODUCT LINE including those related to the FDA and
other GOVERNMENTAL ENTITIES in the United States and in other jurisdictions,
quality control records, training materials, product bulletins, product
information booklets, inventory records, sales, customer, vendor and purchase
history (including, as previously delivered to Atricure, a complete list of all
customers that have purchased PRODUCTS during the last five years, the type of
PRODUCTS purchased by such customers and the address to which Cooper shipped
such PRODUCTS) related solely to the PRODUCT LINE (i.e., excluding all
information of Cooper relating to any other products, lines of business or
operations) in computer and other formats, all technical manuals and other
documents necessary to the use of the PRODUCTS including the production of the
PRODUCTS by Cooper and the conduct of business by Cooper related to the PRODUCT
LINE (Cooper having the right to retain copies or to retain originals and give
AtriCure copies) (collectively, the “BOOKS AND RECORDS”);

(vi) subject to Section 3(b), all warranties and guarantees received from
vendors, suppliers and manufacturers of the PRODUCTS and raw materials and
components thereof, including those listed on Schedule D (the “Assigned
Warranties”);

(vii) all transferable federal, state, local and foreign governmental
registrations, approvals and licenses relating solely to the PRODUCTS, including
those listed on Schedule E of this Agreement (the “Transferable Approvals”); and

(viii) all purchase orders, forms, labels, shipping materials, catalogs,
brochures, art works, photographs and advertising, sales and promotional
materials relating solely to the PRODUCT LINE, as the same shall exist on the
date hereof.

(b) Transfer of title and delivery:

(i) Cooper is hereby transferring title to all PURCHASED ASSETS to AtriCure on
the date hereof;

(ii) Intentionally Deleted.

(iii) During the MANUFACTURING TERM Cooper shall retain physical possession of
the PURCHASED ASSETS specified in Sections 2(a)(ii), 2(a)(iii), and 2(a)(viii)
in order to perform MANUFACTURING SERVICES for AtriCure. Cooper will deliver
these PURCHASED ASSETS (including any and all then existing component and
sub-assembly INVENTORY) to AtriCure at AtriCure’s expense promptly after the
completion of the MANUFACTURING SERVICES (within 15 days).

 

2



--------------------------------------------------------------------------------

(iv) Prior to or during the Manufacturing Term, Cooper shall deliver to Atricure
the PURCHASED ASSETS specified in Section 2(a)(v).

(v) Without limiting Section 9(d), risk of loss of the PURCHASED ASSETS listed
in 2(a)(ii) and (iii) shall pass to AtriCure on the date of this Agreement. Risk
of loss of any other physical Purchased Assets shall pass to AtriCure at the
time the assets are delivered to AtriCure as provided in Section 2(b).

(c) MANUFACTURING SERVICES:

(i) During the MANUFACTURING TERM, Cooper shall manufacture, supply and deliver
the CONSOLES and PROBES to AtriCure as set forth below. The CONSOLES and the
PROBES shall be manufactured by Cooper in the same manner as they were
manufactured by Cooper before Closing and shall, accordingly, be substantially
identical to those heretofore manufactured for AtriCure. Cooper shall supply
PRODUCTS exclusively to AtriCure and Cooper shall not manufacture or sell any
PRODUCTS to any other Person:

(A) Cooper shall manufacture and supply for AtriCure a total of twenty
(20) CONSOLES. Beginning in September 2007, CONSOLES shall be delivered to
AtriCure at the rate of 5 CONSOLES per month (each such monthly shipment
referred to as a “CONSOLE DELIVERY”) in accordance with Schedule G hereto.

(B) Cooper shall manufacture and supply for AtriCure a total of forty (40) 3011
PROBES (each a “3011 PROBE”). Beginning in September 2007, the 3011 PROBES shall
be delivered to AtriCure at the rate of ten (10) 3011 PROBES per month (each
such monthly shipment referred to as a “PROBE DELIVERY”) in accordance with
Schedule H hereto.

(ii) Products shipped under sections 2(c)(i)(A) and (B) shall be shipped F.O.B.
Cooper’s Facility. The shipper shall be designated by AtriCure or, in the
absence of such designation, by Cooper;

(d) Packaging. Cooper shall package and label Products and Product literature in
the same manner as it has prior to Closing packaged and labeled Products and
Product literature sold to AtriCure. AtriCure may, however, change by reasonable
notice to Cooper during the Manufacturing Term specifications for packaging and
labels for Products and identifying logos on Product literature. AtriCure shall
pay to Cooper the reasonable out-of-pocket cost of any changes made by AtriCure
from Cooper’s existing packaging, labels and Product literature and any
additional reasonable out-of-pocket cost incurred by Cooper to produce the
changed packaging, labels and Product literature requested by AtriCure. Cooper
shall bill AtriCure for such costs and AtriCure shall pay the amount billed
within 30 days after receipt of the bill.

(e) After the end of the MANUFACTURING TERM, AtriCure will be responsible for
acquiring raw material and component inventory for any PRODUCTS that it desires
in excess of the PRODUCTS Cooper is to deliver to AtriCure pursuant to
Section 2(c).

 

3



--------------------------------------------------------------------------------

Section 3. Instruments of Conveyance and Transfer, etc.

(a) Cooper shall execute and deliver such instruments and documents, take such
steps and otherwise cooperate as AtriCure may reasonably request to transfer
title to the PURCHASED ASSETS to AtriCure and to put AtriCure in possession and
operating control of the PURCHASED ASSETS at the times provided for in this
Agreement.

(b) Anything contained in this Agreement to the contrary notwithstanding, this
Agreement shall not constitute an agreement or an attempted agreement to sell,
transfer or assign any Assigned Warranty (or any claim or right or any benefit
arising thereunder or resulting therefrom), if the attempted transfer or
assignment thereof, without the consent of any other party thereto, would
constitute a breach thereof or in any way adversely affect the rights of
AtriCure or Cooper. During the Manufacturing Term, Cooper shall use its
commercially reasonable efforts to obtain the consent of the other party to any
Assigned Warranty to the transfer or assignment thereof to AtriCure in all cases
in which such consent is required for the transfer or assignment of any such
Assigned Warranty. Pending the receipt of any such consent, Cooper shall use its
commercially reasonable efforts to provide for AtriCure the benefits of such
Assigned Warranty, including (a) adherence to reasonable procedures established
by Atricure for the immediate transfer to AtriCure of any payments, funds or
other benefits or assets received by Cooper thereunder and (b) enforcement for
the benefit of AtriCure of any and all rights of Cooper thereunder against the
other party or parties thereto arising out of the breach or cancellation thereof
by such other party or parties or otherwise.

Section 4. Excluded Assets.

For the avoidance of doubt, except as set forth in this Agreement, Cooper is
retaining the FRIGITRONICS® trademark (the “LICENSED MARK”) and rights, if any,
to CCS-200 to identify Products in the Product Line and any and all assets that
do not solely relate to the PRODUCT LINE or the PRODUCTS, including assets
relating to the Frigitronics® CE-2000 product line for use in ophthalmology.
Cooper is also retaining all accounts receivable, cash deposits, prepaid assets,
phone numbers, websites and books of original entry related to the PRODUCT LINE,
rights to refunds from suppliers to Cooper of inventory of the PRODUCTS and
components thereof and assets that relate both to the PRODUCTS or the PRODUCT
LINE and to other products manufactured, sold or distributed by Cooper.

Section 5. Assumed Liabilities.

(a) On the terms and subject to the conditions contained in this Agreement, upon
termination of the MANUFACTURING TERM, AtriCure shall perform all warranty
repair and replacement services (“WARRANTY SERVICES”) that Cooper is obligated
to perform in respect of all PRODUCTS sold by Cooper prior to the Closing Date.

(b) Except as provided herein, AtriCure shall assume no other LIABILITY of
Cooper, including any liability for personal injury arising from the manufacture
or sale of Products by Cooper prior to the Closing Date (the “EXCLUDED
LIABILITIES”).

 

4



--------------------------------------------------------------------------------

Section 6. Trademark License.

(a) Cooper hereby grants to AtriCure a fully paid up, irrevocable, royalty-free,
non-transferable, limited worldwide license (the “LICENSE”) to utilize only for
a period of no more than four years from the Manufacturing Termination Date and
not thereafter the LICENSED MARK and the letters and numbers CCS-200 solely in
connection with the promotion, manufacture and sale of the Enhanced Product
Line. The License is exclusive (including as to Cooper) solely in the field of
cardiac cryosurgery. The License does not permit AtriCure to use the Licensed
Mark or CCS-200 in any other field or in any manner not expressly specified for
in the License. The Licensed Mark will continue to be used by Cooper, and Cooper
may also permit others to use the Licensed Mark, for products and services
(including cryosurgery products) other than those products and services used for
cardiac cryosurgery. Cooper may also continue to use CCS-200 for products and
services other than products and services used for cardiac cryosurgery. The
License is granted subject to the terms and conditions set forth in this
Agreement and subject to Cooper’s quality control described in (d) below.

(b) The LICENSED MARK shall always be used as a trademark.

(c) AtriCure shall not:

(i) sublicense or transfer the LICENSED MARK or CCS-200 or variations thereof to
any third party or permit any Person other than AtriCure to use the Licensed
Mark or CCS-200 except on the Enhanced Product Line and material such as
instructional and marketing material connected with the Enhanced Product Line
that is supplied by AtriCure and that otherwise conforms with the requirements
of this Section 6;

(ii) attempt to register any mark including or consisting of the LICENSED MARK
or CCS-200, or any variation thereof, or anything confusingly similar thereto as
a trademark, service mark, business name, or domain name;

(iii) use the Licensed Mark or CCS-200 independent of the word “AtriCure” and,
when so used, keep the Licensed Mark and CCS-200 smaller than AtriCure as
provided in (g) below; or

(iv) use the Licensed Mark or CCS-200 in any manner that would jeopardize
Cooper’s rights in the LICENSED MARK or CCS-200.

(d) Atricure shall use the LICENSED MARK and CCS-200 only as provided in this
Agreement and in a format and manner consistent with the quality and prestige
associated with the LICENSED MARK. AtriCure may use the LICENSED MARK and
CCS-200 only so long as the quality of the products in the Enhanced Product Line
that are identified with the Licensed Mark and CCS-200 is at least equal to the
quality of such goods in workmanship and materials rendered or performed prior
to the date hereof by Cooper and only so long as the other materials related to
such products on which AtriCure may use the Licensed Mark and CCS-200 are
consistent with such quality. The manufacturing, packaging, storage, shipment,
marketing, promotion, advertising and distribution by AtriCure of all such
products bearing the LICENSED MARK and CCS-200 shall be in accordance

 

5



--------------------------------------------------------------------------------

with all applicable federal, state and local laws and regulations. Cooper may at
any time during the term of the License on reasonable notice to AtriCure inspect
the facilities of AtriCure in which the products are manufactured and the
materials on which the Licensed Mark and CCS-200 appear to monitor the quality
of the products and other materials on which the Licensed Mark and CCS-200
appear, and AtriCure shall provide Cooper with such access to such facilities
and copies of such materials.

(e) In the event AtriCure learns of any infringement of Atricure’s rights in the
Licensed Mark or CCS-200, it shall promptly notify Cooper in writing of such
unauthorized use, and Cooper shall do likewise (the date of any such
notification being the “Infringement Notice Date”).

(f) AtriCure shall notify Cooper if Atricure has ceased using the Licensed Mark
and CCS-200 at any time prior to the fourth anniversary of the Manufacturing
Termination Date. The License shall terminate on the earlier of the fourth
anniversary of the Manufacturing Termination Date or the date that AtriCure
notifies Cooper that AtriCure has ceased using the Licensed Mark and CCS-200.
Cooper may also terminate the LICENSE, effective immediately upon receipt of
notice, if any of the following events occur: (i) AtriCure goes into
liquidation, is the subject of a case in bankruptcy, is declared insolvent by a
court of competent jurisdiction, or has assigned its assets for the benefit of
creditors or (ii) AtriCure breaches any of the provisions set forth in this
Section 6 of this Agreement and fails to cure the same within 30 days after
receipt of notice to cure from Cooper. Upon termination of the LICENSE, all
rights granted to AtriCure hereunder shall revert to Cooper, and AtriCure shall
immediately either destroy all products and other materials containing the
LICENSED MARK and CCS-200, or any related mark, or mark confusingly similar
thereto. AtriCure shall at Cooper’s request certify to Cooper that such
destruction has occurred.

(g) All products in the Enhanced Product Line manufactured and sold by AtriCure
after the termination of the MANUFACTURING TERM that include the Licensed Mark
shall be marked with both the Licensed Mark and AtriCure names, the Licensed
Mark and CCS-200 in all cases to be displayed at a size and prominence of 50
percent or less of the respective size and prominence of the AtriCure name. All
other materials used by AtriCure that relate to such products, including written
materials and materials transmitted electronically or through other media, that
include the Licensed Mark or CCS-200 shall include both the Licensed Mark (and
CCS-200) and AtriCure, the Licensed Mark and CCS-200 in all cases to be
displayed at a size and prominence of 50 percent or less of the size and
prominence of the AtriCure name. AtriCure shall not be required to modify any
inventory manufactured by Cooper under this Agreement to comply with the
foregoing.

(h) In the event and to the extent that the manufacture, promotion or sale of
the products in the Enhanced Product Line by AtriCure in accordance with the
terms of this Agreement would infringe any patent or intellectual property other
than the LICENSED MARK or CCS-200 owned or controlled by Cooper as of the
Closing Date, Cooper hereby irrevocably waives and releases each and any claim
or cause of action arising out of such infringement.

 

6



--------------------------------------------------------------------------------

(i) The following terms shall govern claims relating to infringement referred to
in Section 6(e) above:

(i) Bringing of Suit. In the event of any such suspected infringement:

(A) First Right. Cooper shall have the first right to file suit against any such
allegedly infringing party.

(B) Secondary Right. In the event that Cooper fails to commence, within ninety
(90) days after the Infringement Notice Date, a lawsuit regarding such alleged
infringement, Atricure shall have the right to prosecute such a lawsuit.

(ii) Cooperation; Joinder.

(A) Control. The party undertaking the lawsuit under Section 6(i)(i) shall have
the right to control such action.

(B) Cooperation. Each party shall cooperate, in all reasonable respects, with
the other party in any lawsuit brought by the other party under Section 6(i)(i).

(C) Information. The controlling party shall, on a continuous basis, (i) keep
the other party apprised of all material aspects thereof and consult with the
other party concerning the conduct thereof; and (ii) forward to the other party
any and all material documents (including pleadings, interrogatories, deposition
transcripts and communications), relating to the lawsuit, as may be requested by
the other party (except to the extent that the same would involve a waiver of
the attorney-client privilege with respect to the material so requested).

(D) Counsel. The other party shall have the right, at its expense, to employ
separate counsel and fully participate in (but not control) the conduct of the
lawsuit.

(E) Compulsory Joinder. The controlling party shall have the right to cause the
other party to join (i.e., become a party to) any lawsuit contemplated by
Section 6(i)(i) provided that (i) the joinder of the other party is mandatory in
order for the claims being asserted by the controlling party to proceed under
applicable Law and (ii) the controlling party shall promptly reimburse the party
so joined for all its reasonable and documented out-of-pocket costs incurred in
connection with participating as a party to such lawsuit.

(F) Voluntary Joinder. The non-controlling party shall, in addition, have the
right to join any lawsuit contemplated by Section 6(i)(i) as a party thereto,
and to participate accordingly, at its own expense.

(iii) Settlement. The party controlling any lawsuit described in Section 6(i)(i)
may not settle such lawsuit without the express written consent of the
non-controlling party, such consent not to be unreasonably withheld or delayed.

 

7



--------------------------------------------------------------------------------

(iv) Damages.

(A) Definitions. For purposes of this Agreement:

(i) “Infringement Costs” shall mean any out-of-pocket expenses (including
attorneys’ fees) incurred by the controlling party in connection with any action
referred to in Section 6(i)(i);

(ii) “Infringement Damages” shall mean any amounts representing compensation for
lost sales, royalties or profits, or any other damages, incurred by a party as a
result of infringement of its rights.

(B) Allocation. Unless otherwise mutually agreed by the parties, all monies
recovered upon the final judgment or settlement of any lawsuit described in
Section 6(i)(i) shall be allocated:

(i) first, to reimburse the controlling party for its Infringement Costs
relating to the action;

(ii) second, to the parties to the action (i.e., Cooper and/or Atricure, as the
case may be), on a pro rata basis (if there shall have been more than one such
party to the action) to the extent of (and with such proration based upon) any
Infringement Damages incurred by them as a result of the infringement (provided,
however, that a party who shall have been joined in the action only pursuant to
Section 6(i)(i)(E) shall not be entitled to share in Infringement Damages); and

(iii) third, to the controlling party.

Section 7. Warranty and Replacement Service.

(a) Cooper shall provide during the MANUFACTURING TERM and not thereafter
WARRANTY SERVICES for PRODUCTS, whether sold by Cooper prior to the date of this
Agreement (including those sold to Atricure) or by AtriCure thereafter
(including those purchased from Cooper). Cooper expressly warrants that all
PRODUCTS supplied by it under this Agreement shall be substantially identical
to, the PRODUCTS purchased by Atricure from Cooper prior to the Closing Date,
(ii) manufactured in accordance with all applicable Laws, (iii) shall be
merchantable, fit for the purpose for which they were designed and (iv) free
from defects in materials and workmanship. The foregoing warranty (the “PRODUCT
WARRANTY”) shall be effective for the same period of time as the warranty
provided by Cooper to AtriCure for Products sold by Cooper to AtriCure prior to
the date of this Agreement. THE WARRANTIES IN THIS SECTION 7(a) ARE IN LIEU OF,
AND EXCLUDE, ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, ORAL OR WRITTEN. THE
OBLIGATION TO REPAIR OR REPLACE PROVIDED FOR IN SECTION 7(b) IS THE SOLE REMEDY
FOR BREACH OF THE PRODUCT WARRANTY UNDER THIS AGREEMENT. COOPER WILL NOT IN ANY
EVENT UNDER THIS WARRANTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL
OR INDIRECT DAMAGES OF ANY KIND, INCLUDING ECONOMIC DAMAGE OR DAMAGE TO
PROPERTY. IN NO EVENT SHALL THE RESPONSIBILITY AND LIABILITY OF COOPER IN
CONNECTION WITH A BREACH OF THE PRODUCT WARRANTY BE GREATER THAN COOPER’S
DISTRIBUTOR PRICE FOR THE PRODUCTS.

 

8



--------------------------------------------------------------------------------

(b) Subject to Section 7(d), AtriCure shall notify Cooper in writing of any
nonconforming PRODUCT received from any AtriCure customer or discovered by
AtriCure and shall return it to Cooper F.O.B. AtriCure’s or customer’s facility
in the United States after receipt of a return authorization (“RA”) from Cooper.
Cooper shall not unreasonably withhold issuance of an RA. Cooper shall replace
or repair the non-conforming unit as soon as practicable (but in any event
within 30 days after Cooper’s receipt of such unit) and shall return the
replaced PRODUCT to or as directed by AtriCure F.O.B. destination, at the
expense of Cooper.

(c) At the request of AtriCure, Cooper shall provide during the MANUFACTURING
TERM non-warranty repair service for PRODUCTS which are manufactured by Cooper
at Cooper’s standard charges for repairs.

(d) Notwithstanding b and c. of this Section 7, Cooper’s obligations under this
Agreement to provide WARRANTY SERVICES shall cease with respect to PRODUCTS at
the end of the MANUFACTURING TERM and thereafter AtriCure shall provide all
Warranty Services for products in the Enhanced Product Line, including Warranty
Services assumed by AtriCure under Section 5(a).

Section 8. Manufacturing Equipment.

(a) Until Cooper has completed the Manufacturing Services, AtriCure shall permit
Cooper to use the manufacturing equipment which belongs to AtriCure and was
purchased hereunder (the “Manufacturing Equipment”) for the supply of Products
to AtriCure under this Agreement. THE MANUFACTURING EQUIPMENT IS BEING USED BY
COOPER “AS IS” WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND FROM ATRICURE.
Cooper shall use the Manufacturing Equipment in accordance with its pre-Closing
practices. Cooper shall, at its own expense, maintain such equipment in working
condition and in good repair, including providing replacement parts, which shall
become part of the Manufacturing Equipment. After the completion of the
Manufacturing Services, Cooper shall deliver or cause to be delivered to or at
the direction of AtriCure , the Manufacturing Equipment in working condition and
good repair. Delivery shall be F.O.B. Cooper’s Facility. Cooper shall, at
AtriCure’s expense, pack the Manufacturing Equipment for shipment. AtriCure
shall pay Cooper the reasonable amount billed for such packing within 15 days
after being invoiced therefor.

(b) Cooper shall notify AtriCure if an item of Manufacturing Equipment cannot be
repaired, but must, in Cooper’s judgment, be replaced to continue to operate.
Cooper shall provide AtriCure with information reasonably required by AtriCure
to determine if AtriCure wishes to replace such item at AtriCure’s expense,
including the price, delivery schedule of replacement equipment and any
alternatives to replacement of the equipment which may be available in order for
Cooper to maintain its supply to AtriCure of Product under this Agreement;
provided, however, that in the event that the need for repair arose from
Cooper’s negligence or other wrongful conduct (including failure to maintain the
same in accordance

 

9



--------------------------------------------------------------------------------

with this Agreement), any repair or replacement shall be at Cooper’s expense.
Cooper shall comply with AtriCure’s instructions concerning such item. Any such
equipment replaced at AtriCure’s expense (or, under the conditions described
above, at Cooper’s expense) shall become Manufacturing Equipment.

Section 9. Damage and Insurance.

(a) Cooper shall promptly notify AtriCure if the facility of Cooper in Trumbull,
Connecticut which the Products are manufactured (“Cooper Facility”) is damaged
in any manner which will adversely affect Cooper’s ability to manufacture
Products pursuant to this Agreement. Such notice will include a description of
the damage, the estimated impact of the damage on Cooper’s ability to so
manufacture Products and the estimated time to repair the damage sufficiently to
enable Cooper to perform its obligations under this Agreement.

(b) AtriCure shall insure the Manufacturing Equipment held by Cooper at the
Cooper Facility and the inventory of Products purchased by AtriCure under this
Agreement against loss or damage by fire, lightning and other casualty.

(c) Cooper shall insure Cooper’s property in the Cooper Facility against loss or
damage by fire, lightning and other casualty and the Cooper employees performing
the Manufacturing Services against risks normally insured against by a Person
conducting the same business as Cooper, in each case consistent with the
practices of Cooper prior to the Closing.

(d) With respect to all items of tangible personal property (other than the
Manufacturing Equipment) possession of which is maintained by Cooper pursuant to
this Agreement subsequent to the Closing Date, Cooper shall maintain such
personal property in the same condition as it was in on the date of this
Agreement (normal wear and tear excepted).

Section 10. Purchase Price.

(a) AtriCure, in consideration for the sale of the PURCHASED ASSETS and the
License granted to AtriCure hereunder, shall pay to Cooper $3,661,536 (the
“Purchase Price”). AtriCure shall pay to Cooper $3,244,244 of that amount in
immediately available funds on the date hereof (the “INITIAL PAYMENT”) and, on
the third Business Day following the Manufacturing Termination Date, AtriCure
shall pay to Cooper in immediately available funds the balance of US $417,292
(the “DEFERRED PAYMENT)”. The DEFERRED PAYMENT shall be evidenced by an interest
bearing Promissory Note in the form attached hereto as Exhibit 1.

(b) The PURCHASE PRICE shall be allocated to the PURCHASED ASSETS in accordance
with a reasonable allocation prepared by Cooper and delivered to AtriCure within
ninety (90) days of the Closing Date (the “STATEMENT OF ALLOCATION”). AtriCure
shall not take a position on any tax return or with any tax authority that is
inconsistent with the STATEMENT OF ALLOCATION. Within ten (10) days of the
receipt by AtriCure of the STATEMENT OF ALLOCATION, AtriCure shall, subject to
the foregoing:

(i) complete and execute Forms 8594 Asset Acquisition Statement Under
Section 1060 of the Internal Revenue Code of 1986, as amended, consistent with
the STATEMENT OF ALLOCATION; and

 

10



--------------------------------------------------------------------------------

(ii) deliver copies of such forms to Cooper.

Cooper and AtriCure shall each file a copy of the above-referenced forms with
its respective tax returns for the period which includes the Closing date.

(c) For purposes of this Agreement, the termination of the Manufacturing Term
(the date of such termination being the “Manufacturing Termination Date”) shall
be deemed to have occurred on that date on which all of the following shall have
occurred:

(i) completion, in all material respects, of the MANUFACTURING SERVICES; and

(ii) delivery to Atricure of all material tangible personal property included in
the PURCHASED ASSETS.

Section 11. Non Compete

AtriCure and Cooper shall each execute on the date hereof a non-competition
agreement substantially in the form of Exhibit 2 hereto (the “NON-COMPETITION
AGREEMENT”).

Section 12. Access; Manufacturing Know-How.

(a) Cooper shall exercise its commercially reasonable efforts to impart to
AtriCure (whether by discussion, download of software or databases, preparation
and delivery of hard-copy or other reasonable means) such information as may be
reasonably relevant or helpful to AtriCure to acquire the ability to manufacture
the PRODUCTS.

(b) The parties intend that AtriCure will during the MANUFACTURING TERM acquire
the ability to itself manufacture the PRODUCTS. Cooper is delivering to AtriCure
under the terms of this Agreement, information about suppliers of PRODUCTS and
components thereof and, technical specifications, drawings, marketing materials,
sales information, service information and other materials necessary to
manufacture the PRODUCTS (the “OPERATING INSTRUCTIONS”). To further facilitate
AtriCure’s manufacture of the PRODUCTS, during the MANUFACTURING TERM and for 6
months thereafter, Cooper shall, at no cost to AtriCure, provide to AtriCure
know-how related to the manufacture of the PRODUCTS by making its personnel
available to AtriCure personnel at the Cooper Facility and for communications by
telephone and email during business hours (9:00 a.m. to 5:00 p.m.) on Business
Days. Without limiting the foregoing, Atricure’s personnel may, on not less than
two (2) Business Days’ notice to Cooper, be present at Cooper’s manufacturing
facility at any time during Cooper’s business hours to monitor Cooper’s
operation and performance of the MANUFACTURING SERVICES, including, but not
limited to, videotaping Cooper’s performance of the MANUFACTURING SERVICES.
Subject to Cooper’s reasonable business requirements, during the MANUFACTURING

 

11



--------------------------------------------------------------------------------

TERM and the six month period immediately thereafter, Cooper shall make its
personnel available to AtriCure at AtriCure’s facility at Cooper’s fully loaded
per diem cost for such employees, determined under generally accepted accounting
principles, as consistently applied by Cooper, for any day or partial day that
such employees are traveling to or from or are at AtriCure’s facility. In the
event that Cooper personnel travel to AtriCure to provide consulting services,
AtriCure shall reimburse Cooper for all reasonable travel and other
out-of-pocket expenses incurred by Cooper in connection with such travel using
the same standards used by Cooper for travel by such employees (i.e., first
class or economy air travel, quality of hotels, etc.).

Section 13. Representations, Warranties and Covenants of Cooper.

As a material inducement to AtriCure to enter into and perform its obligations
under this Agreement, Cooper represents and warrants to AtriCure as follows:

(a) Cooper is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) Cooper has all requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby. Cooper’s execution, delivery and performance
of this Agreement and its consummation of the transactions contemplated hereby
has been duly and validly authorized by all necessary corporate action. This
Agreement has been duly and validly executed and delivered by Cooper and is the
valid and binding obligation of Cooper enforceable against it in accordance with
its terms.

(c) The execution, delivery and performance of this Agreement by Cooper will not
(x) violate any provision of the documents pursuant to which Cooper was
organized or which govern its existence, (y) violate, conflict with or result in
the breach of or (with or without the giving of notice or the passage of time or
both) entitle any party to terminate or declare a default under any provision of
any indenture, loan agreement or other agreement or instrument to which Cooper
is a party or by which its properties or assets are bound, which would have an
adverse affect on Cooper’s ability to perform its duties and obligations under
this Agreement, or (z) violate any Law, applicable to Cooper or its properties
or assets, which would have an adverse affect on Cooper’s ability to perform its
duties and obligations under this Agreement.

(d) No litigation, arbitration, governmental or other proceeding or
investigation is pending or, to Cooper’s knowledge, threatened with respect to
Cooper or its properties, assets or business that can reasonably be expected to
interfere with Cooper’s execution, delivery and performance of this Agreement.
No consent, authorization, approval, order, license, certificate or permit of or
from, or declaration or filing with, any Government Entity or tribunal, or any
third Person (including shareholders), is required for Cooper to execute,
deliver and perform this Agreement, except such that have been obtained, given
or made (as the case may be).

 

12



--------------------------------------------------------------------------------

(e) There are no royalties, honoraria, fees or other payments payable by Cooper
to any Person by reason of the ownership, use, license, sale or disposition of
the PRODUCT LINE.

(f) Cooper has good title to all PURCHASED ASSETS free and clear of all
ENCUMBRANCES, of any kind or character, except for PERMITTED ENCUMBRANCES.
Except for inventory and supplies in transit in the ordinary course of business
of the BUSINESS, all tangible personal property included in the PURCHASED ASSETS
is located at the Cooper Facility.

(g) Intentionally Deleted.

(h) Cooper has not received from any Person in the past five years any written
notice, charge, complaint, claim or assertion and there is currently no pending
litigation alleging that the manufacture, sale or promotion of the PRODUCTS
(including the use of the LICENSED MARK and CCS-200) interferes with, infringes
upon, misappropriates or conflicts with the rights of any other Person, and no
such claim is impliedly threatened by an offer to license from another Person
under a claim of use.

(i) Cooper has not sent to any Person in the past five years any written notice,
charge, complaint, claim or other assertion of any present, impending or
threatened infringement by or misappropriation of, or other conflict with
Cooper’s rights to the LICENSED MARK or CCS-200, by such other Person or any
acts of unfair competition by such other Person relating to the Products and
Cooper is not currently prosecuting any such claim or suit.

(j) To the knowledge of Cooper, neither (i) the exercise by AtriCure of the
License in and to the LICENSED MARK nor (ii) the promotion, manufacture and sale
of the PRODUCTS, infringes upon the intellectual property rights of any third
party.

(k) After Closing, the MACHINERY AND EQUIPMENT will not be at any time used or
operated by Cooper other than for the performance of the MANUFACTURING SERVICES
or upon the request of AtriCure.

(l) Neither Cooper nor any Affiliate of Cooper nor any of the respective
officers, directors, stockholders or employees of any of them has employed any
broker or finder or incurred any liability for any brokerage fees, commissions
or finders’ fees in connection with the transactions contemplated hereby.

(m) The OPERATING INSTRUCTIONS contain all information necessary to enable a
reasonable person to assemble and install the Machinery and Equipment and engage
in the manufacture of PRODUCTS identical to those PRODUCTS which Atricure has
heretofore purchased from Cooper.

(n) All assets assigned to Atricure under Section 2(a)(ii) are, on the date
hereof, in working order and good repair.

 

13



--------------------------------------------------------------------------------

(o) The customer list, described in Section 2(a)(v), which was previously
delivered to Atricure is correct and complete in all material respects.

(p) Set forth on Schedule D is a true and correct list of all the Assigned
Warranties. Cooper has previously delivered to Atricure true and correct copies
of all Assigned Warranties.

Cooper makes no other representations or warranties with respect to the
INTELLECTUAL PROPERTY RIGHTS, the PURCHASED ASSETS or the PRODUCT LINE, and,
except for the representations and warranties in this Agreement, THE PURCHASED
ASSETS ARE SOLD, CONVEYED, TRANSFERRED AND ASSIGNED TO ATRICURE “AS IS.” THE
WARRANTIES IN THIS AGREEMENT ARE IN LIEU OF, AND EXCLUDE, ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, ORAL OR WRITTEN, INCLUDING WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

Section 14. Representation and Warranties of AtriCure.

As a material inducement to Cooper to enter into and perform its obligations
under this Agreement, AtriCure represents and warrants to Cooper as follows:

(a) AtriCure is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) AtriCure has all requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder and to consummate the
transactions contemplated hereby. AtriCure’s execution, delivery and performance
of this Agreement and its consummation of the transactions contemplated hereby
has been duly and validly authorized by all necessary corporate action. This
Agreement has been duly and validly executed and delivered by AtriCure and is
the valid and binding obligation of AtriCure enforceable against it in
accordance with its terms.

(c) The execution, delivery and performance of this Agreement by AtriCure will
not (x) violate any provision of the documents pursuant to which AtriCure was
organized or which govern its existence, (y) violate, conflict with or result in
the breach of or (with or without the giving of notice or the passage of time or
both) entitle any party to terminate or declare a default under any provision of
any indenture, loan agreement or other agreement or instrument to which AtriCure
is a party or by which its properties or assets are bound, which would have an
adverse affect on AtriCure’s ability to perform its duties and obligations under
this Agreement, or (z) violate any Law, applicable to AtriCure or its properties
or assets, which would have an adverse affect on AtriCure’s ability to perform
its duties and obligations under this Agreement.

(d) No litigation, arbitration, governmental or other proceeding or
investigation is pending or, to AtriCure’s knowledge, threatened with respect to
AtriCure or its properties, assets or business that can reasonably be expected
to interfere with AtriCure’s execution, delivery and performance of this
Agreement. No consent, authorization, approval, order, license, certificate or
permit of or from, or declaration or filing with, any Government Entity

 

14



--------------------------------------------------------------------------------

or tribunal, or any third Person (including shareholders), is required for
AtriCure to execute, deliver and perform this Agreement, except such that have
been obtained, given or made (as the case may be).

(e) Neither AtriCure nor any affiliate of AtriCure nor any of the respective
officers, directors, stockholders or employees of any of them has employed any
broker or finder or incurred any liability for any brokerage fees, commissions
or finders’ fees in connection with the transactions contemplated hereby.

Section 15. Indemnification.

(a) Indemnification Generally; Etc.

(i) Subject to the further terms of this Section 15, the COOPER INDEMNIFYING
PERSONS shall indemnify the ATRICURE INDEMNIFIED PERSONS for, and hold each of
them harmless from and against, any and all ATRICURE LOSSES arising from or in
connection with any of the following:

(A) the untruth, inaccuracy or breach of any representation or warranty of
Cooper contained in Section 13;

(B) the breach of any agreement or covenant of Cooper contained in this
Agreement (including the Schedules and the Exhibits attached hereto); and

(C) the EXCLUDED LIABILITIES.

(ii) Subject to the further terms of this Section 15, the ATRICURE INDEMNIFYING
PERSONS shall indemnify the COOPER INDEMNIFIED PERSONS for, and hold each of
them harmless from and against, any and all COOPER LOSSES arising from or in
connection with any of the following:

(A) the untruth, inaccuracy or breach of any representation or warranty of
AtriCure contained in Section 14;

(B) the breach of any agreement or covenant of AtriCure contained in this
Agreement (including the Schedules and the Exhibits attached hereto);

(C) any and all ASSUMED LIABILITIES; and

(D) all LIABILITIES (contingent or otherwise and including LIABILITY for
response costs, personal injury, property damage or natural resource damage),
which arise out of the manufacture, sale or promotion of the PRODUCTS by
AtriCure after the Closing date that are not Excluded Liabilities.

(b) Assertion of Claims; Right of Setoff.

(i) No claim shall be brought under Section 15(a) hereof unless the INDEMNIFIED
PERSONS, or any of them, at any time prior to the applicable SURVIVAL

 

15



--------------------------------------------------------------------------------

DATE, give the INDEMNIFYING PERSONS (i) written notice of the existence of any
such claim, specifying the nature and basis of such claim and the amount
thereof, to the extent known or (ii) written notice pursuant to Section 15(d) of
any third party claim, the existence of which might give rise to such a claim.
Upon the giving of such written notice as aforesaid, the INDEMNIFIED PERSONS, or
any of them, shall have the right thereafter to commence legal proceedings
(including subsequent to the SURVIVAL DATE) for the enforcement of their rights
under Section 15(a).

(c) Limitations on Indemnification.

(i) Indemnity Limitations.

(A) Except in the case of actual fraud, INDEMNIFIED PERSONS shall not have the
right to be indemnified for breaches of representations of INDEMNIFYING PERSONS
in Section 13 and 14 of this Agreement unless and until the INDEMNIFIED PERSONS
(or any of them) shall have incurred on a cumulative basis aggregate LOSSES in
an amount exceeding $50,000, in which event the right to be indemnified shall
apply to the first dollar of such LOSSES.

(B) The sum of all LOSSES pursuant to which indemnification is payable by the
ATRICURE INDEMNIFYING PERSONS or by the COOPER INDEMNIFYING PERSONS for breaches
of representations or warranties shall not exceed $2,000,000, except in the case
of actual fraud.

(d) Notice and Defense of Third Party Claims.

The obligations and liabilities of an INDEMNIFYING PERSON with respect to LOSSES
resulting from the assertion of liability by third parties (each, a “THIRD PARTY
CLAIM”) shall be subject to the following terms and conditions:

(i) An INDEMNIFIED PERSON shall promptly give written notice to the INDEMNIFYING
PERSONS of any THIRD PARTY CLAIM which a reasonable Person would likely conclude
would give rise to any LOSSES of the INDEMNIFIED PERSONS which would be
indemnifiable hereunder by the INDEMNIFYING PERSONS, stating the nature and
basis of such THIRD PARTY CLAIM, and the amount thereof to the extent known;
provided, however, that no delay on the part of the INDEMNIFIED PERSONS in
notifying any INDEMNIFYING PERSONS shall relieve the INDEMNIFYING PERSONS from
any liability or obligation hereunder unless (and then solely to the extent) the
INDEMNIFYING PERSON is prejudiced by the delay. Such notice shall be accompanied
by copies of all relevant documentation with respect to such THIRD PARTY CLAIM,
including any summons, complaint or other pleading which may have been served,
any written demand or any other related document or instrument.

(ii) If the Indemnifying Persons shall acknowledge in a writing delivered to the
Indemnified Persons that the Indemnifying Persons shall be obligated under the
terms of their indemnification obligations hereunder in connection with such
Third Party Claim (i.e., that they shall be liable for any Losses, arising out
of such Third Party Claim), then the Indemnifying Persons shall have the right
to assume the defense of any Third Party Claim at

 

16



--------------------------------------------------------------------------------

their own expense and by their own counsel, which counsel shall be reasonably
satisfactory to the Indemnified Persons; provided, however, that the
Indemnifying Persons shall not have the right to assume the defense of any Third
Party Claim, notwithstanding the giving of such written acknowledgment, if
(i) the Indemnified Persons shall have been advised by counsel that there are
one or more legal or equitable defenses available to them which are different
from or in addition to those available to the Indemnifying Persons, or, in the
reasonable opinion of the Indemnified Persons, counsel for the Indemnifying
Persons could not adequately represent the interests of the Indemnified Persons
because such interests could be in conflict with those of the Indemnifying
Persons, (ii) such action or proceeding involves, or could have a material
effect on, any material matter beyond the scope of the indemnification
obligation of the Indemnifying Persons or (iii) the Indemnifying Persons shall
not have assumed the defense of the Third Party Claim in a timely fashion.

(iii) If the Indemnifying Persons shall assume the defense of a Third Party
Claim (under circumstances in which the proviso to Section 15(d)(ii) is not
applicable), the Indemnifying Persons shall not be responsible for any legal or
other defense costs subsequently incurred by the Indemnified Persons in
connection with the defense thereof and the Indemnifying Persons shall
nevertheless be entitled to participate in such defense with their own counsel
and at their own expense. If the Indemnifying Persons do not exercise their
right to assume the defense of a Third Party Claim by giving the written
acknowledgement referred to in Section 15(d)(ii), or are otherwise restricted
from so assuming by the proviso to Section 15(d)(ii), the Indemnified Persons
may defend the Third Party claim and seek indemnity from the Indemnifying
Persons for Litigation Expenses incurred in connection with such defense.

(iv) If the Indemnifying Persons exercise their right to assume the defense of a
Third Party Claim, they shall not make any settlement of any such claim without
the written consent of the Indemnified Persons, which consent shall not be
unreasonably withheld; provided, however, that in the event the Indemnifying
Persons (A) submit to the Indemnified Persons a settlement agreement which
provides for a settlement of the Third Party Claim by the payment of money only
(the amount thereof being the “Settlement Amount”) and for an unconditional
release of the Indemnified Persons from all matters relating to such Third Party
Claim by all claimants, (B) demonstrate, to the reasonable satisfaction of the
Indemnified Persons, that all claimants are prepared to promptly execute and
deliver such settlement agreement and (C) demonstrate, to the reasonable
satisfaction of the Indemnified Persons, the ability of the Indemnifying Persons
to pay the Settlement Amount as provided in the settlement agreement and (D) the
Indemnified Persons shall not consent to such settlement within twenty (20) days
after receipt of written notice thereof, any Losses incurred by the Indemnified
Persons after such twentieth day which are in excess of the Settlement Amount
shall be at the sole expense of the Indemnified Persons.

(e) Survival of Representation and Warranties.

(i) The representations and warranties of Cooper and AtriCure contained in this
Agreement shall survive the Closing Date and shall terminate on the second
anniversary of the Closing Date.

 

17



--------------------------------------------------------------------------------

(ii) For convenience of reference, the date upon which any representation or
warranty contained herein shall terminate, if any, is referred to herein as the
“SURVIVAL DATE”.

(f) Exclusive Remedy.

Except in the case of actual fraud, and except for any equitable relief which
may be sought in connection with the NON-COMPETITION AGREEMENT and Section 17
hereof, the rights and obligations provided for in this Section 15 shall be the
sole and exclusive remedies of the Indemnified Persons with respect to any
matter in any way relating to this Agreement or otherwise relating to the
transactions contemplated hereby or arising in connection herewith.

Section 16. Taking of Necessary Action; Further Assurances.

Subject to the terms and conditions contained in this Agreement, the parties
hereto shall take or cause to be taken all such actions as may be necessary or
appropriate in order to effectuate the SALE. In addition, Cooper shall
cooperate, in a commercially reasonable manner in connection with Atricure’s
efforts, subsequent to the Closing, to obtain licenses, registrations and
approvals necessary for Atricure to manufacture, market and/or sell the
Products. Cooper’s cooperation shall include sending a letter to the FDA
notifying the FDA of the Sale, the form and substance of such letter having been
agreed upon by the parties.

Section 17. Confidentiality.

(a) The relationship of the parties under this Agreement may involve the
disclosure or delivery of their respective CONFIDENTIAL INFORMATION. The terms
of this Agreement will govern the release and protection of any such
CONFIDENTIAL INFORMATION. In this Section, the party (including its Affiliates,
directors, officers, employees and advisors) disclosing or making confidential
information available is called the “DISCLOSING PARTY” and the party (including
its affiliates, directors, officers, employees and advisors) receiving or
learning such information is called the “RECEIVING PARTY.”

(b) “CONFIDENTIAL INFORMATION” shall include any proprietary or nonpublic
information identified by the DISCLOSING PARTY as such or which the RECEIVING
PARTY knows, or has reason to know, is confidential, proprietary or non-public
relating to the DISCLOSING PARTY’S customers, products, plans designs, concepts,
ideas, research, development, know-how, costs, prices, finances, marketing
plans, business opportunities, personnel and any other nonpublic technical or
business information, including all specifications, plans, designs, drawings,
concepts, ideas, research, development, know-how, analysis, studies and
compilations ,or that of others which the DISCLOSING PARTY is obligated to
maintain in confidence, whether such information is disclosed or made available
orally, visually or in writing (including any proprietary or non-public
information, meeting the above description, which is acquired by Atricure from
Cooper under Section 2 of this Agreement). “CONFIDENTIAL INFORMATION” also shall
include all notes, analyses, compilations, studies, interpretations or other
documents prepared by the RECEIVING PARTY or its REPRESENTATIVES which contain,
reflect or are based upon,

 

18



--------------------------------------------------------------------------------

in whole or in part, the confidential, proprietary or nonpublic information of
the DISCLOSING PARTY. CONFIDENTIAL INFORMATION does not, however, include
information that: (1) is now, or subsequently becomes generally available to the
public through no fault or breach on the part of the RECEIVING PARTY; (2) the
RECEIVING PARTY can demonstrate to have had rightfully in its possession without
an obligation of confidentiality prior to disclosure to the RECEIVING PARTY
hereunder; (3) is independently developed by the RECEIVING PARTY without the use
of any CONFIDENTIAL INFORMATION and without breach of this Agreement, as
evidenced by written documentation; (4) the RECEIVING PARTY rightfully obtains
from a third party who has the right to transfer or disclose it and who provides
it without a confidentiality obligation; or (5) is available to the RECEIVING
PARTY by lawful analysis of commercially available products; provided, however,
that Section 17(b)(2) and (3) shall not apply to CONFIDENTIAL INFORMATION, if
any, acquired by Atricure under Section 2.

(c) The RECEIVING PARTY: (a) acknowledges the proprietary and nonpublic nature
of CONFIDENTIAL INFORMATION and will hold the same in confidence; (b) will take
all reasonable precautions to prevent any unauthorized use, disclosure,
publication, or dissemination of CONFIDENTIAL INFORMATION; (c) will not copy,
disclose, publish, or disseminate CONFIDENTIAL INFORMATION to anyone other than
those of its REPRESENTATIVES who need to know such information to further
relationships of the parties under this Agreement, and (d) will not use
CONFIDENTIAL INFORMATION for its own or any third Person’s benefit, and will
only use it to further the relationships of the parties under this Agreement.
CONFIDENTIAL INFORMATION may be disclosed by the RECEIVING PARTY if required by
Law, including Federal Securities Laws, or by a securities exchange or agency to
which the RECEIVING PARTY is subject. If the RECEIVING PARTY believes that it
may be required by Law, or receives notice of an order by any judicial or other
governmental entity that it is required, to disclose CONFIDENTIAL INFORMATION,
it will promptly give the DISCLOSING PARTY notice of such requirement to enable
it to contest such requirement or order. Cooper acknowledges that Atricure will
file this Agreement with the Securities and Exchange Commission as an exhibit to
a Form 8-K.

(d) Except as otherwise provided in this Agreement, all information is provided
by the Disclosing Party “AS IS” and without any warranties regarding its
completeness, performance, accuracy or non-infringement of third party rights.

(e) The parties hereby acknowledge that unauthorized disclosure, or use of
CONFIDENTIAL INFORMATION would cause irreparable harm and significant injury to
the DISCLOSING PARTY which would be difficult to ascertain and that the
DISCLOSING PARTY will have the right to seek and obtain immediate injunctive
relief to enforce obligations under this Agreement without any requirement to
post a bond or other security, in addition to and not in lieu of any other
rights and remedies it may have.

(f) During the MANUFACTURING TERM and for one year thereafter, the RECEIVING
PARTY will return to the DISCLOSING PARTY promptly upon request, all
CONFIDENTIAL INFORMATION or derivatives thereof in any form or format, whether
supplied or made available by the DISCLOSING PARTY or derived by the RECEIVING
PARTY from CONFIDENTIAL INFORMATION.

 

19



--------------------------------------------------------------------------------

Section 18. Complaints and Recalls.

(a) Each party hereto shall maintain complete and accurate records, in
accordance with the requirements of applicable Law, of all PRODUCTS manufactured
or sold by it (each such product being hereinafter referred to as a “COVERED
PRODUCT”). If either party receives a complaint, oral or written, regarding any
COVERED PRODUCT, it will notify the other party, in writing and in reasonable
detail within the appropriate timeframe designated by applicable legal
requirements, and the parties shall cooperate in good faith with each other with
respect to such matter.

(b) If AtriCure desires to undertake a recall of any COVERED PRODUCT, it shall
promptly notify Cooper. Cooper shall cooperate in good faith with AtriCure as to
the initiation and conduct of any recall of any COVERED PRODUCT, including
communications with any purchasers or users thereof and with applicable
regulatory authorities.

Section 19. Notices.

All notices, amendments, waivers, or other communications pursuant to this
agreement shall be in writing and shall be deemed to be sufficient if delivered
personally, telecopied, sent by e-mail, sent by nationally-recognized, overnight
courier or mailed by registered or certified mail (return receipt requested),
postage prepaid, to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

  (a) if to Cooper, to:

CooperSurgical, Inc.

95 Corporate Drive

Trumbull, Connecticut 06611

Attention: Nicholas Pichotta, CEO

Telephone: 203-601-5200

Facsimile: 203-601-1008

E-mail: jennifer.kropitis@coopersurgical.com

                    and

nicholas.pichotta@coopersurgical.com

with copies to:

Carter Ledyard & Milburn LLP

2 Wall Street

New York, New York 10005-2072

Attention: David I. Karabell, Esq.

Telephone: 212-732-3200

Facsimile: 212-732-3232

E-mail: karabell@clm.com

 

20



--------------------------------------------------------------------------------

  (b) if to AtriCure, to:

AtriCure, Inc.

6033 Schumacher Park Drive

West Chester, OH 45069

Attention: David J. Drachman, President

Telephone: 513-755-4100

Facsimile: 513-755-4108

E-mail: ddrachman@atricure.com

with a copies to:

Epstein Becker & Green, P.C.

250 Park Avenue

New York, New York 10177

Attention: Theodore Polin, Esq.

Telephone: 212-351-4522

Facsimile: 212-878-8616

E-mail: tpolin@ebglaw.com

All such notices and other communications shall be deemed to have been delivered
and received (i) in the case of personal delivery or delivery by telecopy or
e-mail, on the date of such delivery if delivered during business hours on a
Business Day or, if not delivered during business hours on a Business Day, the
first Business Day thereafter, (ii) in the case of delivery by
nationally-recognized, overnight courier, on the Business Day following
dispatch, and (iii) in the case of mailing, on the third Business Day following
such mailing.

Section 20. Governing Law; Waiver of Jury Trial.

(a) All questions concerning the construction, interpretation and validity of
this agreement shall be governed by and construed and enforced in accordance
with the domestic Laws of the State of New York, without giving effect to any
choice or conflict of law provision or rule (whether in the State of New York or
any other jurisdiction) that would cause the application of the Laws of the
jurisdiction other than the State of New York. In furtherance of the foregoing,
the internal Laws of the State of New York will control the interpretation and
construction of this Agreement, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive Laws of some other jurisdiction
would ordinarily or necessarily apply.

(b) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE LAWS TO APPLY (RATHER THAN ARBITRATION RULES),
THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST

 

21



--------------------------------------------------------------------------------

COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM, EACH PARTY HERETO
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES
HERETO RELATING TO THE SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS
WAIVER WITH ITS RESPECTIVE LEGAL COUNSEL, AND KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH SUCH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

(c) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT PROCESS MAY BE SERVED
UPON IT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED OR REPUTABLE OVERNIGHT
COURIER (SUCH AS FEDERAL EXPRESS), ADDRESSED AS MORE GENERALLY PROVIDED IN
SECTION 19 HEREOF, AND CONSENTS TO THE EXERCISE OF JURISDICTION OVER IT AND ITS
PROPERTIES BY STATE AND FEDERAL COURTS OF NEW YORK LOCATED IN THE COUNTY OF NEW
YORK WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ENFORCEMENT OF ANY RIGHTS UNDER THIS AGREEMENT. SUCH SERVICE OF PROCESS SHALL BE
DEEMED COMPLETE WHEN THE NOTICE CONTEMPLATED HEREBY IS DEEMED DELIVERED UNDER
SECTION 19 HEREIN.

Section 21. Counterparts; Facsimile and Electronic Signatures.

This agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. Facsimile and electronic counterpart signatures to this
agreement shall be acceptable and binding.

Section 22. Successors and Assigns.

The terms and provisions of this agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.

Section 23. Amendment, Waiver; Breach.

(a) This agreement shall not be altered or otherwise amended except pursuant to
an instrument in writing signed by each party, except that any party may waive
in writing any obligation owed to it by another party under this agreement. No
waiver by any party of any

 

22



--------------------------------------------------------------------------------

default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

Section 24. Construction.

Unless the context clearly requires otherwise, this agreement shall be construed
in accordance with the following rules:

(a) The Section numbers and headings preceding text have been inserted for
convenient reference only and shall not affect the meaning, construction or
effect of this Agreement.

(b) References to Sections, Exhibits and Schedules are references to Sections of
this Agreement and Exhibits and Schedules attached to this Agreement,
respectively, which attached Exhibits and Schedules are hereby incorporated by
reference and made a part of this Agreement.

(c) Words in the singular include the plural and words in the plural include the
singular.

(d) The use in this Agreement of the term “including” means “including without
limitation.” The words “herein,” “hereof,” “hereunder,” “hereby,” “hereto” and
other words of similar import refer to this Agreement as a whole, as it may from
time to time be amended.

[SIGNATURE PAGE FOLLOWS]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed on its behalf as of the date first above written.

 

COOPERSURGICAL, INC. By:  

/s/ Nicholas J. Pichotta

Name:   Nicholas J. Pichotta Title:   President and Chief Executive Officer
ATRICURE, INC. By:  

/s/ David J. Drachman

Name:   David J. Drachman Title:   President and Chief Executive Officer

 

24



--------------------------------------------------------------------------------

Attachments:

 

Annex 1 -    Definition of Terms Schedule A -    Products Schedule B -   
Machinery and Equipment Schedule C -    Inventory Schedule D -    Assigned
Warranties Schedule E -    Transferable Approvals Schedule F -    Not Included
Schedule G -    Console Delivery Schedule H -    Probe Delivery Exhibit 1 -   
Promissory Note Exhibit 2 -    Non-Competition Agreement

 

25



--------------------------------------------------------------------------------

ANNEX I

CERTAIN DEFINITIONS

“Affiliate” means, any other Person that, directly or indirectly through one or
more intermediaries, Controls, or is Controlled by, or is under common Control
with, such Person.

“Assigned Warranty” has the meaning assigned thereto in Section 2(a)(vii).

“AtriCure Indemnified Persons” means AtriCure, its successors and assigns, and
the respective officers and directors of each of the foregoing.

“AtriCure Indemnifying Persons” means AtriCure and its successors and assigns.

“AtriCure Losses” means any and all Losses sustained, suffered or incurred by
any of the AtriCure Indemnified Persons arising from or in connection with any
matter which is the subject of indemnification under Section 15(a)(i).

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banking institutions in New York, New York are not required to be open.

“Closing” means the closing of the sale of the PURCHASED ASSETS to AtriCure, and
the transactions contemplated by this Agreement, which shall take place at the
offices of Carter Ledyard & Milburn LLP, 2 Wall Street, New York, New York, on
the date hereof (the “Closing Date”).

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Cooper Indemnified Persons” means Cooper and its successors and assigns and the
respective officers and directors of each of the foregoing.

“Cooper Indemnifying Persons” means Cooper and its successors and assigns.

“Cooper Losses” means any and all Losses sustained, suffered or incurred by any
Cooper Indemnified Person arising from or in connection with any matter which is
the subject of indemnification under Section 15(a)(ii).

“Encumbrances” means any security interests, mortgages, deeds of trust, liens,
pledges, charges, claims, easements, reservations, restrictions, clouds,
equities, rights of way, options, rights of first refusal, grants of power to
confess judgment, conditional sales and title retention agreements (including
any lease in the nature thereof) and all other encumbrances, whether or not
relating to the extension of credit or the borrowing of money.



--------------------------------------------------------------------------------

“Enhanced Product Line” means collectively, (a) the Products and (b) any other
nitrous oxide-based cryogenic consoles and other hardware and related probes
intended for use solely in cardiac surgical procedures.

“Governmental Entity” means any Federal, state, local, foreign, political
subdivision, court, administrative agency, commission or department or other
governmental authority or instrumentality.

“Indemnified Persons” means and includes the Cooper Indemnified Persons and/or
the AtriCure Indemnified Persons, as the case may be.

“Indemnifying Persons” means and includes the Cooper Indemnifying Persons and/or
the AtriCure Indemnifying Persons, as the case may be.

“Law” means any law, statute, treaty, rule, directive or regulation or Order of
any Governmental Entity, including the FDA’s then current Good Manufacturing
Practices;

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

“Litigation Expense” means any expenses incurred in connection with
investigating, defending or asserting any claim, legal or administrative action,
suit or Proceeding incident to any matter indemnified against under Section 15
including court filing fees, court costs, arbitration fees or costs, witness
fees and fees and disbursements of legal counsel, investigators, expert
witnesses, accountants and other professionals.

“Losses” means any and all losses, claims, shortages, damages, Liabilities,
expenses (including Litigation Expenses), assessments, Tax deficiencies, Taxes
(including interest or penalties thereon) arising from or in connection with any
such matter that is the subject of indemnification under Section 15, net of any
amounts recovered (net of deductibles) by the Indemnified Persons under
insurance policies with respect to such Losses.

“Manufacturing Term” means the period beginning on the date hereof and ending on
the Manufacturing Termination Date.

“Manufacturing Termination Date” has the meaning given it in Section 10(c).

“Orders” means judgments, writs, decrees, compliance agreements, injunctions or
orders of any Governmental Entity or arbitrator and guidelines issued by any
Governmental Entity administering any environmental, health and safety laws.

“Permits” means all permits, licenses, authorizations, registrations,
franchises, approvals, certificates, variances and similar rights obtained, or
required to be obtained, from Governmental Entities.



--------------------------------------------------------------------------------

“Permitted Encumbrances” means (i) Encumbrances for taxes not yet due and
payable or being contested in good faith by appropriate proceedings and for
which there are adequate reserves on the books; (ii) workers or unemployment
compensation liens arising in the ordinary course of business; and
(iii) mechanic’s, materialman’s, supplier’s, vendor’s or similar liens arising
in the ordinary course of business securing amounts that are not delinquent.

“Person” shall be construed broadly and shall include an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization or
another entity including a Governmental Entity (or any department, agency or
political subdivision thereof).

“Tax” or “Taxes” means, with respect to any Person, (i) all income taxes
(including any tax on or based upon net income, gross income, income as
specially defined, earnings, profits or selected items of income, earnings or
profits) and all gross receipts, sales, use, ad valorem, transfer, franchise,
license, withholding, payroll, employment, excise, environmental (including
taxes under Code Section 59A), social security, severance, stamp, occupation,
premium, property or windfall profits taxes, alternative or add-on minimum
taxes, customs duties and other taxes, fees, assessments or charges of any kind
whatsoever, together with all interest and penalties, additions to tax and other
additional amounts imposed by any taxing authority (domestic or foreign) on such
Person (if any) and (ii) any liability for the payment of any amount of the type
described in clause (i) above as a result of (A) being a “transferee” (within
the meaning of Section 6901 of the Code or any other applicable Law) of another
Person, (B) being a member of an affiliated, combined or consolidated group or
(C) a contractual arrangement or otherwise.



--------------------------------------------------------------------------------

Schedule A

PRODUCTS

 

  • CCS-200 Cardiovascular Cryosurgery Unit

 

  • CCS-200 Cardiovascular Probes:

 

  • CCS-200 Maze Linear Probe

 

  • CCS-200 15mm Diameter Flat Face, Curved Probe

 

  • CCS-200 25mm Diameter Cone Tip

 

  • CCS-200 3mm Diameter Flat Tip

 

  • CCS-200 6.4mm “J” Probe

 

  • CCS-200 5mm Angled Curved Tip

 

  • CCS-200 5mm Diameter Flat Face, Curved Probe

 

  • CCS-200 4mm Diameter Straight Trocar Probe

 

  • CCS-200 5mm Diameter Straight Trocar Probe

 

  • CCS-200 5mm Diameter Offset Flat Tip

 

  • CCS-200 15mm Diameter Offset Flat Tip

 

  • CCS-200 5mm x 20mm Tip

 

  • CCS-200 9mm Diameter x 30mm Long Freeze Tip

 

  • CCS-200 10mm Diameter Offset Cone Tip

 

  • CCS-200 10mm Diameter Offset Flat Tip

 

•  

CCS-200 25mm Diameter Flat Face



--------------------------------------------------------------------------------

Schedule B

Machinery and Equipment

 

Item

  

Description

1

   Vise (Soft Jaw)

2

   Special Tool “A”

3

   Torque Wrench Fixture #40767 (used with spanner socket below)

4

   Spanner Socket w/ 2 pins

5

   Fixture # 40953

6

   Hot Plates (3)

7

   Stainless Steel Beakers (2)

8

   Stainless Steel Pan

9

   Cushioned Jaw Pliers

10

   “Modified” Pliers

11

   Bender with Shaping Wheel

12

   Solderite, non asbestos welding plates

13

   Oxy-Acetylene Micro Torch

14

   Ultrasonic Tank #3 Oakite

15

   Ultrasonic Tank # 2 Continuous Flow

16

   Buffer with ScotchBrite Wheel (Red) & Rouge Wheel (green)

17

   Sheet Metal Welding Fixture

18

   Vent Hood Fixture w/ “Electroclean” Tank, Water Spray-Off Tank, Acid Tank,
Gold Plate Tank

19

   Heat Gun

20

   Calipers

21

   Fixture #40170 (to check flow - reference only)

22

   Meter DVM

23

   Stencil Machine (Mark 300)

24

   Double Door Oven (#4) (located in Cleanroom)

25

   Powder Bin

26

   Filter Installation Press

27

   Wire Welder - ID ME00016

28

   Induction Brazer

29

   Pressure Test Chamber # 503

30

   Tig Welder

31

   Flow Gauge # 326

32

   Fixture # 41010 (Cardio)

33

   Fixture # 40782

34

   Line Crimping Arbor Press (w/ Fixture # 30934-1 & 30934-2)



--------------------------------------------------------------------------------

Schedule C

Inventory

Cooper is to deliver to AtriCure within two weeks of Closing the following
finished goods inventory:

4 Consoles and the following Probes:

 

         

Number of Probes

to Be Delivered

P3004

   25mm Flat Face probe    6

P3005

   5 mm Flat Face, Curved Probe    1

P3010

   6.4mm “J” Probe    2

P3011

   Maze Linear Probe    2

P3014

   5mm x 20mm Angled Probe    12

P3015

   15mm Curved Probe    8

P3016

   15mm Offset Flat Tip    4

The balance of Schedule C follows:



--------------------------------------------------------------------------------

Part#

  

Description

   Qty.

3050

   CCS-200 CONSOLE    0

3031

   22GA THERM RED    1

3032

   22GA THERM YELLOW    1

3039

   22GA THERM NEEDLE RED    20

3041

   22 Ga TC Yellow    20

10026

   6/32 HEX NUT CAD PLAT-    180

10027

   10/32 X 3/8 BINDING HA    40

10032

   HEX NUT SS 10-32 -    160

10241

   5/16 INTERNAL TOOTH L-    80

10260

   MS FLHD SS 4-40 X 3/8    80

10260

   MS FLHD SS 4-40 X 3/8-    80

10313

   9 VOLT,ALKALINE BATTE-    80

10424

   #10 SS SPLIT LOCK WAS-    160

10425

   1/2-13 HEX JAM NUT SS-    40

10536

   STOP NUT SELF LOCKING    260

10665

   WASHER, FLAT, CRS. A    40

10914

   LOCK WASHER INTERNAL C    40

10924

   O RING NEOPRENE 70 DUA    20

10924

   O RING NEOPRENE 70 DUA    40

10948

   WASHER .875 X .505 NICKLE    581

10978

   HAND TIGHT NUT #613-2-    40

10992

   HEX CAP SCREW 1/2-13 -    40

20021

   TUBG-COPPER 1/4 X .03    379

20022

   TUBG-COPPER 1/8 X 1/1-    146

20305

   O-RING VITON PARKER S-    40

20308

   O-RING PARKER SIZE 2-    40

20310

   FILTER 20 MICRONS .25-    20

20320

   O-RING POLYURETHANE C    40

20332

   CONNECTOR-FEMALE BULKA    20

20337

   ELBOW MALE 1/8 TUBE T-    120

20339

   ELBOW FEMALE 4-4DTX-SA    40

20340

   Pressure Gauge 1000PSB    40

20340

   Pressure Gauge 1000PSB    40

20340

   Pressure Gauge 1000PSB    20

20349

   REDUCER 1/4 X 1/8 NPT-    20

20349

   REDUCER 1/4 X 1/8 NPT-    40

20403

   SCREW CROSS RECESS STA    40

20412

   SPLIT LOCKWASHER 1/2”A    40

20434

   UNION FITTING PARKER -    40

20439

   O-RING BUNA N #2-016-C    80

20440

   O RING BUNA N #2-012-N674    40

20440

   O RING BUNA N #2-012--    40

20441

   NUT HEX 11/16-24 X 3/16    40

20445

   LOCK O SEAL WASHER #8-    40



--------------------------------------------------------------------------------

20503

   DECORATIVE TRIM 1/2 X-    213

20507

   MALE BRANCH TEE #2SBI2B    8

20507

   MALE BRANCH TEE #2SBI-    40

20507

   MALE BRANCH TEE #2SBI-    20

20510

   GAUGE DECAL-VENDOR TOB    20

20598

   female Elbow    168

21094

   LOCKNUT 1/4” STEEL CA-    20

21108

   WASHER FLAT SS 1 1/4    40

21210

   SCREW SET 8-32 X 3/16-    40

21389

   SCREW 6-32 X 1/4 BUTT-    40

21461

   SING CONDUC WIRE 22 A-    40

21461

   SING CONDUC WIRE 22 A-    40

21462

   WIRE AWG 22 STRND OFH-    120

21702

   TBG VINYL PVC CLEAR 3B    400

21710

   SCINTERED FILTER 65 MICRO    20

21711

   FML PIPE CROSS 1/4 BRASS    66

21719

   GAS PURIFR SHELL(HOUS-    20

21720

   REPLCABLE(FILTER)CARTB    20

21836

   NIPPLE 3/32 THICK CHRC    40

21837

   TIP REPLACEMENT NIPPL-    40

21846

   FINE METERING VALVE NU    140

21847

   VERNIER HANDL BLACK NYLON    148

21851

   BULKHEAD ADAPTER EASTMAN    20

21854

   ML CONN 1/4 MNPT X 1/4 OD    91

21866

   SHRINK TUBE 3/64 BLAC    8.5

21910

   CASTER W/BRAKES 3 INCC    80

21912

   RECTNGLR INSERT 1 1/2    80

21922

   BALL VALVE 3 WAY WHITA    40

22027

   BALL VALVE WHITEY #B-43F2    101

22028

   MALE ELBOW #4-CBI2-B    122

22029

   MALE RUN TEE BRASS PARKER    114

22036

   ELBOW FEMALE 1/4 FNPT X    212

22037

   CHECK VALVE NUPRO B-4C2-    104

22038

   END CAP FOR 2 1/8 COPPER    40

22039

   FITTING ADAPTER    133

22040

   TBG COPPER 2 ID X 1/16    15

22041

   BRONZE WOOL FINE MCMASTER    2

22042

   ELBOW MALE 1/4 MNPT X 1/4    257

22043

   BALL VALVE 3 WAY    104

22046

   WIRE 24 AWG YELLOW    375

22047

   WIRE 24 AWG BLACK    561

22048

   WIRE 24 AWG RED    761

22049

   WIRE 24 AWG RED/WHITE    331

22050

   WIRE 24 AWG YELLOW/WHITE    382

22051

   WIRE 24 AWG ORANGE    525

22052

   WIRE 24 AWG ORANGE/WHITE    819

22053

   WIRE 24 AWG GREY/WHITE    841

22054

   WIRE 24 AWG GREEN/WHITE    282



--------------------------------------------------------------------------------

22055

   WIRE 24 AWG BLACK/WHITE    1033

22056

   WIRE 24 AWG BROWN/WHITE    431

22057

   NEEDLE 19GA HYPODERMIC    247

22058

   SCRW 8-32 X 1/4 LONG BUTT    1484

22059

   VALVE KNOB,RED WHITEY BZ-    93

22062

   COUPLING 1/8 FNPT X 1/8    40

22063

   FML BRANCH TEE 1/8 FNPT X    157

22064

   HOSE CLAMP (MUFFLER)    124

22065

   PANEL ADAPTER CLIP PLATED    40

22066

   RESISTOR 510 OHM 1/4 WATT    329

22067

   LED MTG CLIP T-1 3/4 SOLI    858

22068

   LED,YELLOW SOLICO    64

22069

   LED,RED SOLICO #SOLR-322/    66

22070

   MINI PANEL JACK YLW #EI 1    40

22071

   MIN PANEL JACK RED #EI 17    119

22072

   SWITCH TOGGLE ON/OFF    20

22073

   SWITCH TOGGLE ON/NONE/ON    82

22074

   TIMER WESTBEND CATALOG #    130

22075

   STREET TEE 1/4 PARKER    76

22076

   MALE BRANCH TEE 1/8 MNPT    40

22077

   37* SWVL TO 1/4 MNPT SLVR    69

22078

   SCREW 10-32 X 3/8 BUTTON    448

22087

   BATTERY HOLDER DUAL 9V    40

22137

   CONNECTOR WIRE VINYLU    80

22608

   NYLON BUSHING    231

22648

   DELRIN ROD 1\4 INCH    7

23504

   1-64X1/4 FIL. HD. SCREW    840

30407

   SPRING SOCKET FABRICAC    40

30413

   ACTUATOR PLUG MFG P/PC    40

30684

   SPRING HOUSING MFG P/B    40

30685

   SOCKET END MFG P/PRINF    40

30686

   SPRING GUIDE MFG P/PRA    40

30687

   RETAINING SCRW NATL DA    40

30688

   SOCKET PROBE MFG P/PRE    40

31442

   QUICK DISCONNECT MFG C    40

32149

   BELT ASSY-BLACK NYL #C    40

32910

   BARB CONNECTOR PLATED    20

33106

   NON-SLIP MAT -    20

33529

   MALE BRANCH T MODIFIED    32

33530

   GAUGE DECAL    40

33538

   CAUTION LABEL-CARRIER    410

33843

   IDENTIFICATION PLATE,C    20

33843

   IDENTIFICATION PLATE,C    20

34031

   DIGITAL TEMP METER CRF    60

34034

   SPACER A    240

34113

   METER MOUNTING BRACKET    114

34135

   PLEXIGLAS WINDOW/ADPT. CC    278

35372

   CCS-200 OPERATION MANUAL    32



--------------------------------------------------------------------------------

35638

   WARRANTY CARD-GREEN -    20

35771

   FRIGATRONICS LABEL -    40

35970

   BATTERY CABLE FOR CCS200    60

52337

   MUFFLER ASSY    20

53130

   SHIPPING SYSTEM,CCS20-    20

10015-1

   WALDEN CONN.22-16 WIR-    40

10107-1

   NYLON TIE WRAPS T & BA    260

10379-2

   HEX NUT 5/16-18 -    80

20370-3

   PRESSURE HOSE SYNFLEXB    40

33104-202

   BOTTLE BRACKET PAINTEB    40

33105-202

   BOTTOM TRAY PAINTED B    20

33531-202

   BRKT HARNESS STAB-PNT    57

33532-202

   ENCLOSURE COVER PLATE PN    65

33535-202

   TIMER MOUNTING BRACKET FA    16

33536-202

   SHROUD-PAINTED    54

33539-202

   LEG DUAL CYL CART    74

52344-303

   CCS-200 ENCLOSURE SILK-    71

Part#

  

Description

   QTY.

3003

   3MM FLAT CARDIAC PROBE    13

3004

   25MM FLAT CERVIX PROBE    8

3005

   5MM CURVED PROBE    1

3007

   4MM TROCAR PROBE    4

3008

   5MM TROCAR*DISCONTINUED*    1

3009

   5MM OFFSET FLAT TIP    1

3010

   5mm J Probe    14

3011

   MAZE PROCEDURE LINEAR PRB    12

3012

   25MM CONE CARDIAC PROBE    0

3014

   5mm x 20mm Angled Probe    17

3015

   15MM CURVED PROBE    7

3016

   15MM OFFSET FLAT TIP    9

3017

   8-10MM/30MM CARDIAC PRB    4

3018

   10MM OFFSET FLAT TIP    1

10889

   SILICONE TUBING 1/2 OD X    0.42

10945

   HEX NUT 4-48 UNF 2B B-    40

20224

   LIGHTWEIGHT NATURAL    201.54

20302

   O-RING VITON 75 DUROM-    80

20446

   FILTER 50 MICRON .125A    40

20475

   CASE W/INSERT LRG BLACK    217

20485

   COMPRESSION SPRING LE-    40

20568

   WIRE 30GA SOLID COPPE-    40

20603

   HOSE BLACK NYLON 1/8 B    340

20784

   WIRE CPPR CONSTANTAN -    40

20811

   SHRINK TUBING WHITE S-    40

20896

   TBG N2 NYLON .187 OD -    320

21461

   SING CONDUC WIRE 22 A-    340



--------------------------------------------------------------------------------

21462

   WIRE AWG 22 STRND OFH-    340

21885

   TBG SILIC WHITE .300 ID X    320

21885

   TBG SILIC WHITE .300 B    52

21885

   TBG SILIC WHITE .300 B    48

21903

   TBG SS T304 .109 OD XC    7.968

22022

   TBG SILIC 1/4 OD X 3/16    100

22938

   HEAT SHRINK TUBING .141ID    340

22938

   HEAT SHRINK TUBING .1-    340

30680

   INSULATOR PLUG MFG P/B    40

30682

   PAWL PLUG RELEASE FABF    40

30683

   CENTRAL TUBE INSUL MFG    40

30691

   PLUG VALVE NOSE MFG PA    40

30692

   PAWL NUT FABRICATE P/C    40

32267

   HEMOR TIP MPP 32267LR AS    37

33140

   SUPPORT COLLAR    48

33141

   EXHAUST LINE COLLAR    153

33142

   DELIVERY LINE COLLAR    106

33143

   CONNECTOR ADAPTER MFG PER    40

33144

   DELIVER TUBE 5MM TROCAR    15

33145

   DELIVERY TUBE 5MM PROBE    8

33146

   DELIVERY TUBE 15MM PROBE    39

33148

   INSULATOR TUBE 5MM    33

33149

   TUBE INSULATOR 15MM PROBE    81

33150

   ADAPTER SCREW BOILER    130

33151

   ADAPTER SUPPORT    173

33152

   PROBE SUPPORT    198

33153

   5MM PIERCE TIP    13

33154

   5MM BOILER TIP    18

33155

   15MM BOILER TIP    25

33159

   CONNECTOR PLUG MALE    173

33160

   CONN ADPTR EXHST PLUG    145

33161

   CENTRAL SHAFT    47

33162

   DEL LINE ADAPTER    276

33163

   CONNECTOR ADAPTER    265

33166

   SHAFT Y CONN.    220

33167

   EXTENSION Y CONN    545

33168

   RETAINING SPRING    60

33171

   SUPPORT TUBE    137

33416

   SILICONE TUBING    48

33426

   EXHAUST TUBE    8

33446

   DELIVERY TUBE    6

33447

   TUBE INSULATOR    16

33448

   EXHAUST TUBE    14

33449

   BODY    25

33450

   15 MM OFFSET FLAT TIP    31

33452

   10MM OFFSET CONE TIP    16

33453

   10MM OFFSET FLAT TIP    23

33454

   INSULATING CAP    27



--------------------------------------------------------------------------------

33637

   BOILER TIP 3MM PEDIATRIC    86

33642

   BOILER ADAPTER SCREW FAB    44

33643

   DELIVERY TUBE    79

33649

   DELIVERY TUBE    45

33671

   3014 Cardiac Boiler Tip    18

33672

   DELIVERY TUBE-3014    180

33673

   Cardiac Boiler Tube    19

35347

   DELIVERY TUBE    18

35420

   DELIVERY TUBE    4

35422

   5mm x 1.00 BOILER TIP    118

35638

   WARRANTY CARD-GREEN -    40

52068

   FILTER ASSY    34

52068

   FILTER ASSY -    40

52071

   PROBE SUPPORT ASSY WELD    28

52072

   FREEZE TIP & EXHAUST HOSE    10

52080

   FREZE TIP & EXHAUST ASSY    1

52081

   FREEZE TIP & EXHAUST ASSY    9

52082

   FREEZE TIP & EXHAUST ASSY    2

52083

   DEL & EXHAUST LINE ASSY    4

52088

   PROBE SUPPORT REAR    4

52089

   FREEZE TIP & EXHAUST ASSY    1

52235

   BOILER TIP ASSY 8-10MM    47

52239

   FRZE TIP & EXHAUST ASSY    1

52267

   FRZ TIP EXH & SUP ASY 15    3

52449

   FREEZE TIP & EXHST TUBE    1

52475

   BOILER TIP ASSY    44

52477

   FLT CRVX BOILER TIP & EXH    3

52478

   BOILER TIP ASSY WELD PER    23

52481

   BOILER TIP ASSY    9

52483

   BOILER TIP & EXHAUST    10

52507

   5MM + 20MM BOILER TIP    30

53270

   BOILER TIP & EXHAUST ASSY    2

53272

   BOILER TIP ASSY    50

30411-102

   SPRING PLUG-FAB MFG PG    160

30411-102

   SPRING PLUG-FAB MFG PG    13.332

31168-102

   DEL TUBE-FAB MFG P/PRINT    171

33225-202

   EXHAUST LINE CONN PLTA    40

33226-102

   DEL LINE CONN FAB    534

33226-202

   DEL LINE CONN PLTD    176

33231-202

   NOSE SECONDARY MACHINING    49

50421-202

   MALE CONN ASY-PLATED G    40

52070-202

   Y CONNECTOR PLATE P/PRINT    163

52074-202

   15MM BOILER TIP MACHINED    10

52090-202

   FRZE TIP & EXHAUST MACH    14

X1223-2

   Cardiac Boiler Tip    62

X1223-3

   5MM + 20MM BOILER TIP    10

X1223-5

   ADAPTER SCREW BOILER    18

X1223-7

   BOILER TIP & EXHAUST SUB-    9

X1370-3

   BOILER TIP/EXH.    1

X1374-3

   BOILER TIP ASSY.    1

X1413-4

   DELIVERY TUBE    2

X1447-3

   BOILER TIP & EXHAUST ASSY    1

X1474-2

   3x20mm CARDIAC PROBE    1



--------------------------------------------------------------------------------

Schedule D

Assigned Warranties

None listed, but to the extent assignable will be assigned.



--------------------------------------------------------------------------------

Schedule E

Transferable Approvals

None



--------------------------------------------------------------------------------

Schedule G

Console Delivery

 

Console Type

 

Number of Consoles

 

Delivery Date*

CCS-200

  5   September 1, 2007

CCS-200

  8   October 1, 2007

CCS-200

  5   November 1, 2007

CCS-200

  5   December 1, 2007

--------------------------------------------------------------------------------

* Within 5 days of the date indicated



--------------------------------------------------------------------------------

Schedule H

Probe Delivery

 

Probe Type

 

Number of Probes

 

Delivery Date1

3011   10   September 1, 2007 3011   10   October 1, 2007 3011   10  
November 1, 2007 3011   10   December 1, 2007

--------------------------------------------------------------------------------

1

Within 5 days of the date indicated



--------------------------------------------------------------------------------

Exhibit 1

Promissory Note



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

  PROMISSORY NOTE (“Note”), dated as of August 7, 2007, from AtriCure, Inc., a
Delaware corporation, (“Maker”) to CooperSurgical, Inc., a Delaware corporation
(“Holder”)

New York, New York

$417,292

This Note is delivered pursuant to a Bill of Sale and Assignment Agreement,
dated as of the date hereof, between Maker and Holder (the “Bill of Sale”).

1. Defined Terms. Capitalized terms used but not otherwise defined herein have
the meanings given to them in the Bill of Sale.

2. Promise to Pay. For value received, Maker promises to pay to the order of the
Holder, on the third Business Day following the Manufacturing Termination Date
(such third Business Day being the “Maturity Date”) the principal sum of Four
Hundred and Seventeen Thousand Two Hundred and Ninety Two and 00/100 ($417,292)
Dollars (the “Principal”) plus interest as provided below. In the event that
Maker shall default under this Note, Maker shall also pay to Holder any and all
fees and costs (including without limitation, reasonable attorneys’ fees and
disbursements whether for internal or outside counsel) the Holder incurs, after
default, in order to collect any amount due under this Note (“Expenses”).

3. Interest.

(a) The unpaid Principal balance of this Note shall bear interest calculated on
the basis of a 360-day year for the actual number of days of each year (365 or
366) from and including the date of this Note to the date all amounts hereunder
are paid in full at an annual rate of 5% compounded annually.

(b) In no event shall the interest rate charged pursuant to the terms of this
Note exceed the highest rate permissible under the law of the State of New York.
In the event that Holder, through inadvertence or otherwise, has received
payments hereunder characterized as interest which, if so treated, would result
in interest charges in excess of the highest rate permitted under applicable
law, such payments, to the extent they result in such excess, shall be deemed to
have been payments on account of the principal of this Note.

4. Default Rate. If Maker fails to pay when due any amount under this Note, such
amount shall bear interest at the rate of twelve (12%) percent per annum on the
amount overdue until such amount is paid in full.



--------------------------------------------------------------------------------

5. Repayment. Maker shall pay all amounts hereunder in immediately available
United States funds. Interest will continue to accrue until payment is actually
received. Payments may be applied in any order in the sole discretion of the
Holder but prior to default shall be applied first to past due interest, then
Expenses, then to current interest, and last to principal.

6. Prepayment. Maker may prepay this Note in whole only (and not in part) with
interest to the date of prepayment at any time upon two (2) business days’
written notice to the Holder.

7. Governing Law, Etc.

(a) All questions concerning the construction, interpretation and validity of
this Note shall be governed by and construed and enforced in accordance with the
domestic laws of the State of New York, without giving effect to any choice or
conflict of law provision or rule (whether in the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York. In furtherance of the foregoing, the internal
law of the State of New York will control the interpretation and construction of
this Note, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily or
necessarily apply.

(b) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE LAWS TO APPLY (RATHER THAN ARBITRATION RULES),
THE MAKER AND HOLDER DESIRE THAT DISPUTES UNDER THIS NOTE BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM, THE MAKER HERETO IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BASED UPON OR ARISING OUT OF
THIS NOTE. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THIS NOTE,
THE MAKER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE HOLDER
TO ACCEPT THIS NOTE. THE MAKER PARTY HAS REVIEWED THIS WAIVER WITH ITS
RESPECTIVE LEGAL COUNSEL, AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH SUCH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c) THE MAKER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT PROCESS MAY BE SERVED
UPON IT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED OR REPUTABLE OVERNIGHT
COURIER (SUCH AS FEDERAL EXPRESS), ADDRESSED AS MORE GENERALLY PROVIDED IN
SECTION 9 HEREOF, AND CONSENTS TO THE EXERCISE OF JURISDICTION OVER IT AND ITS
PROPERTIES BY THE STATE AND FEDERAL COURTS LOCATED IN NEW YORK COUNTY WITH
RESPECT TO ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR IN



--------------------------------------------------------------------------------

CONNECTION WITH THIS NOTE OR THE ENFORCEMENT OF ANY RIGHTS UNDER THIS NOTE. SUCH
SERVICE OF PROCESS SHALL BE DEEMED COMPLETE WHEN THE NOTICE CONTEMPLATED HEREBY
IS DEEMED DELIVERED UNDER SECTION 9 HEREIN.

8. Successors and Assigns. The terms of this Note apply to, inure to the benefit
of the Holder and its successors and assigns, and binds the Maker and its
successors and assigns.

9. Notices. Any notice or other communication required or permitted to be
delivered to any party under this Note shall be in writing and shall be deemed
properly delivered, given and received, if delivered during business hours on a
Business Day, when delivered (by hand, by registered mail, by courier or express
delivery service or by facsimile) to the address or facsimile telephone number
set forth beneath the name of such party below (or to such other address or
facsimile telephone number as such party shall have specified in a written
notice given to the other party hereto) or, if not delivered during business
hours on a Business Day, on the next succeeding Business Day:

 

 

(A)   if to Cooper, to:

 

CooperSurgical, Inc.

 

95 Corporate Drive

 

Trumbull, Connecticut 06611

 

Attention: Nicholas Pichotta, CEO

 

Telephone: 203-601-5200

 

Facsimile: 203-601-1008

 

E-mail: jennifer.kropitis@coopersurgical.com

                    and

nicholas.pichotta@coopersurgical.com

 

with copies to:

 

Carter Ledyard & Milburn LLP

 

2 Wall Street

New York, New York 10005-2072

Attention: David I. Karabell, Esq.

 

Telephone: 212-732-3200

 

Facsimile: 212-732-3232

 

E-mail: karabell@clm.com

 

(B)   if to AtriCure, to:

 

AtriCure, Inc.

 

6033 Schumacher Park Drive

 

West Chester, OH 45069

 

Attention: David J. Drachman, President

 

Telephone: 513-755-4100

 

Facsimile:

E-mail: ddrachman@atricure.com



--------------------------------------------------------------------------------

 

with a copies to:

 

 

Epstein Becker & Green, P.C.

250 Park Avenue

New York, New York 10177

 

Attention: Theodore Polin, Esq.

Telephone: 212-351-4522

  Facsimile: 212-878-8616   E-mail: tpolin@ebglaw.com

All such notices and other communications shall be deemed to have been delivered
and received (i) in the case of personal delivery or delivery by telecopy or
e-mail, on the date of such delivery if delivered during business hours on a
Business Day or, if not delivered during business hours on a Business Day, the
first Business Day thereafter, (ii) in the case of delivery by
nationally-recognized, overnight courier, on the Business Day following
dispatch, and (iii) in the case of mailing, on the third Business Day following
such mailing.

10. Headings. The captions set forth in this Note are for convenience only and
shall not be considered as part of this Note or as in any way limiting or
amplifying the terms and provisions hereof.

11. Miscellaneous. Each provision of this Note shall survive until all amounts
due are paid to the Holder’s satisfaction, shall be interpreted as consistent
with existing law and shall be deemed amended to the extent necessary to comply
with any conflicting law. If a court deems any provision invalid, the remainder
of the Note shall remain in effect. Singular number includes plural and neuter
gender includes masculine and feminine as appropriate.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has executed this Note as of the date first written
above.

 

ATRICURE, INC. By:  

/s/ Julie A. Piton

Name:   Julie A. Piton Title:   Vice- President and Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit 2

Non-Competition Agreement



--------------------------------------------------------------------------------

NONCOMPETITION AGREEMENT dated as of August 7, 2007 between COOPERSURGICAL,
INC., a Delaware corporation (“Cooper”) and ATRICURE, INC., a Delaware
corporation (“AtriCure”).

Reference is made to the Bill of Sale and Assignment Agreement, dated as of the
date of this Agreement (the “Bill of Sale”), between Cooper and AtriCure.
Pursuant to the Bill of Sale, AtriCure is acquiring the Frigitronics® CCS-200
product line for use in cardiovascular cryosurgery (the “Product Line”). Cooper
is retaining several related, but distinct, product lines. A portion of the
purchase price under the Bill of Sale is evidenced by the promissory note of
AtriCure in the amount of $417,292 payable to Cooper (the “Note”). This
Agreement is being entered into pursuant to the Bill of Sale.

In consideration of AtriCure purchasing the Purchased Assets under the Bill of
Sale and in order to prevent Cooper from being economically harmed by a loss of
the goodwill associated with its ophthalmic cryosurgery products and
gynecological cryosurgery products (“Cooper Products”), and to prevent AtriCure
from being economically harmed by a loss of goodwill associated with the Product
Line, the parties hereto have agreed not to compete with each other or their
respective Affiliates under the conditions set forth in this Agreement.

ACCORDINGLY, in consideration of the good and valuable consideration which the
parties hereto acknowledge, the parties hereto hereby agree as follows:

Section 1. Certain Defined Terms.

(a) Capitalized terms used but not otherwise defined herein have the meanings
set forth in the Bill of Sale.

(b) The term “Business Day” means any day that is not a Saturday, Sunday or a
day on which banking institutions in New York, New York are not required to be
open.

(c) The term “Business Group” means, in the case of Cooper, Cooper and its
Affiliates, and in the case of AtriCure, AtriCure and its Affiliates.

Section 2. Non-competition and Non-solicitation.

(a) Except as otherwise provided in the Bill of Sale, during the Cooper
Non-Compete Period, Cooper shall not directly or indirectly through another
Person, including an Affiliate or by way of an ownership interest in another
Person exceeding 10% of all ownership interests in such Person, or as a partner
or joint venturer, sell, distribute, manufacture, advertise or promote (or
assist any Person engaging in any of the foregoing) cryosurgical products
intended for use in cardiovascular cryosurgery within any Restricted Territory
(as defined below)

(b) During the AtriCure Non-Compete Period, AtriCure shall not directly or
indirectly through another Person, including an Affiliate or by way of an
ownership interest in



--------------------------------------------------------------------------------

another Person exceeding 10% of all ownership interests in such Person, or as a
partner or joint venturer, sell, distribute, manufacture, advertise or promote
(or assist any Person including any of the foregoing) cryosurgical products
intended for ophthalmic or gynecological cryosurgery within any Restricted
Territory (as defined below).

(c) As used in this Agreement, the term “Restricted Territory” means the entire
world.

(d) As used in this Agreement, (i) the term “AtriCure Non-Compete Period” means
the period beginning on the date of this Agreement and ending on the eighth
anniversary of the date of this Agreement and (ii) the term “Cooper Non-Compete
Period” means the period beginning on the date of this Agreement and ending on
the earlier of (A) the date that AtriCure fails to pay Cooper when due amounts
due to be paid under the Note and (B) the eighth anniversary of the date of this
Agreement.

(e) During the period beginning on the date of this Agreement and ending on the
second anniversary of the date of this Agreement, no party hereto shall
directly, or indirectly through another Person, (i) solicit any employee of the
other party hereto or its Business Group to leave the employ of such party or
any of its Business Group, or in any way interfere with the relationship between
the party or any of its Business Group, on the one hand, and any employee
thereof, on the other hand; provided, however, that the general solicitation of
third parties through the use of means generally available to the public,
including the placement of advertisements in the newspaper, shall not be deemed
to violate this clause (i) or (ii) hire any individual who was an employee of
such party until two (2) months after such individual’s employment relationship
with that party or any of its Business Group has terminated.

(f) During the period beginning on the date of this Agreement and ending on the
second anniversary of the date of this Agreement, no party hereto shall,
directly, or indirectly through another Person, induce or attempt to induce any
customer, supplier, consultant, licensee or other business relation of the other
party or any of its Business Group to cease doing business with the other party
or any of its Business Group, or in any way interfere with the relationship
between any such customer, supplier, consultant, licensee or business relation,
on the one hand, and the other party or any of its Business Group, on the other
hand.

Section 3. Representations and Warranties.

(a) Cooper hereby represents and warrants to AtriCure that (i) Cooper has all
requisite corporate power and authority to enter into this Agreement and to
perform its obligations hereunder, (ii) this Agreement has been duly and validly
authorized by all necessary corporate action on the part of Cooper, and
(iii) upon the execution and delivery of this Agreement by Cooper and AtriCure,
this Agreement will be a valid and binding obligation of Cooper.

(b) AtriCure hereby represents and warrants to Cooper that (i) AtriCure has all
requisite corporate power and authority to enter into this Agreement and to
perform its obligations hereunder, (ii) this Agreement has been duly and validly
authorized by all necessary corporate action on the part of AtriCure, and
(iii) upon the execution and delivery of this Agreement by Cooper and AtriCure,
this Agreement will be a valid and binding obligation of AtriCure.



--------------------------------------------------------------------------------

Section 4. Enforcement.

(a) Because the relationship between Cooper and AtriCure is unique, money
damages, although recoverable, would not be a fully adequate remedy for any
breach of this Agreement. Therefore, in the event of a breach or threatened
breach by a party to this Agreement, the other party hereto (the “Enforcing
Party”) may apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security) in addition to other rights and remedies existing in its favor,
including money damages such as requiring the other party hereto to account for
and pay over to the Enforcing Party all compensation, profits, moneys, accruals,
increments or other benefits derived or received as a direct result of any
transactions constituting a breach of the covenants contained herein.

(b) The prevailing party in any legal action arising out of or relating to this
Agreement shall be entitled to its reasonable attorneys’ fees and court costs.

Section 5. General Provisions.

(a) Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

(b) Complete Agreement. This Noncompetition Agreement and the Bill of Sale
together constitute the entire agreement between the parties hereto with respect
to the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

(c) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

(d) Governing Law. This Agreement will be governed by and construed in
accordance with the domestic laws of the State of New York, without giving
effect to any choice of law or conflicting provision or rule (whether of the
State of New York or any other jurisdiction), that would cause the laws of any
jurisdiction other than the state of New York to be applied. In furtherance of
the foregoing, the internal law of the State of New York will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.



--------------------------------------------------------------------------------

(e) Waiver of Jury Trial.

(i) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE LAWS TO APPLY (RATHER THAN ARBITRATION RULES),
THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM, EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR PROCEEDING BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT
MATTER HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS RESPECTIVE LEGAL
COUNSEL, AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH SUCH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(ii) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT PROCESS MAY BE
SERVED UPON IT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED OR REPUTABLE
OVERNIGHT COURIER (SUCH AS FEDERAL EXPRESS), ADDRESSED AS MORE GENERALLY
PROVIDED IN SECTION 5(k) HEREOF, AND CONSENTS TO THE EXERCISE OF JURISDICTION
OVER IT AND ITS PROPERTIES BY THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY
OF NEW YORK WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ENFORCEMENT OF ANY RIGHTS UNDER THIS AGREEMENT. SUCH SERVICE OF PROCESS SHALL BE
DEEMED COMPLETE WHEN THE NOTICE CONTEMPLATED HEREBY IS DEEMED DELIVERED UNDER
SECTION 5(k) HEREIN.

(f) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the written consent of both parties hereto, and no course of
conduct or failure or delay in enforcing the provisions of this Agreement shall
affect the validity, binding effect or enforceability of this Agreement or any
provision hereof.

(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. Facsimile or electronic counterpart
signatures to this Agreement shall be acceptable and binding.

(i) Survival of Representations and Warranties. All representations and
warranties contained herein shall survive the consummation of the transactions
contemplated hereby and by the Bill of Sale.

(j) Construction.

(i) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

(ii) Any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be applied in the construction or
interpretation of this Agreement.

(iii) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(k) Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received, if delivered during business
hours on a Business Day, when delivered (by hand, by registered mail, by courier
or express delivery service or by facsimile) to the address or facsimile
telephone number set forth beneath the name of such party below (or to such
other address or facsimile telephone number as such party shall have specified
in a written notice given to the other party hereto) or, if not delivered during
business hours on a Business Day, on the next succeeding Business Day:

 

  (A) if to Cooper, to:

CooperSurgical, Inc.

95 Corporate Drive

Trumbull, Connecticut 06611

Attention: Nicholas Pichotta, CEO

Telephone: 203-601-5200

Facsimile: 203-601-1008

E-mail: jennifer.kropitis@coopersurgical.com

                    and

nicholas.pichotta@coopersurgical.com



--------------------------------------------------------------------------------

with copies to:

Carter Ledyard & Milburn LLP

2 Wall Street

New York, New York 10005-2072

Attention: David I. Karabell, Esq.

Telephone: 212-732-3200

Facsimile: 212-732-3232

E-mail: karabell@clm.com

 

  (B) if to AtriCure, to:

AtriCure, Inc.

6033 Schumacher Park Drive

West Chester, OH 45069

Attention: David J. Drachman

Telephone: 513-755-4100

Facsimile:

E-mail: ddrachman@atricure.com

with a copies to:

Epstein Becker & Green, P.C.

250 Park Avenue

New York, New York 10177

Attention: Theodore Polin, Esq.

Telephone: 212-351-4522

Facsimile: 212-878-8616

E-mail: tpolin@ebglaw.com

All such notices and other communications shall be deemed to have been delivered
and received (i) in the case of personal delivery or delivery by telecopy or
e-mail, on the date of such delivery if delivered during business hours on a
Business Day or, if not delivered during business hours on a Business Day, the
first Business Day thereafter, (ii) in the case of delivery by
nationally-recognized, overnight courier, on the Business Day following
dispatch, and (iii) in the case of mailing, on the third Business Day following
such mailing.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Noncompetition Agreement as of the date first written above.

 

COOPERSURGICAL, INC. By:  

/s/ Nicholas J. Pichotta

Name:   Nicholas J. Pichotta Title:   President and Chief Executive Officer
ATRICURE, INC. By:  

/s/ David J. Drachman

Name:   David J. Drachman Title:   President and Chief Executive Officer